DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0012] of the specification currently recites “in one embedment” and should be corrected to read “in one embodiment” for clarity/readability.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 10, the claims provide for an “anti-rotation feature”. The claims are rendered indefinite such that it is not clear as to what element(s) of the claimed invention(s) the aforementioned anti-rotation feature is with respect to, and similarly, it is not clear as to what element(s) of the claimed invention is/are such that the aforementioned feature may be clearly understood as having an anti-rotation functionality
e.g., what element(s) is/are prevented from rotating because of the anti-rotation feature 38?]; [e.g., how is the anti-rotation feature configured with respect to the other elements of the throttle control assembly such that said feature enables an anti-rotation function and/or prevents the rotation of other elements of the throttle control assembly?].
Regarding claims 2 and 11, the claims provide for a part of the central port that extends through the housing portion of the adapter and a part of the central port that extends through the housing. The claims are rendered indefinite such that the wording of the claims is unclear
[e.g., it is not clear as to what distinguishes the claimed housing from the claimed housing portion]; [e.g., it is not clear as to what distinguishes the parts of the central port from one another, as both are merely provided as extending through the housing and/or housing portion].
Additionally, note that while the intent of the claims suggests that there are two distinct parts of the central port, that this intent is not clearly articulated
[e.g., the latter recitation of “part of the central port” is not clearly distinct from the first recitation of “part of the central port”, and as such, this causes uncertainty with respect to whether or not the latter recitation is intended to be distinct from (or in reference to) the first recitation].
Regarding claims 4 and 10, each claim attempts to describe a “lower wall portion”. The claims are rendered indefinite such that the wording of the claims is unclear
e.g., what is the wall portion “lower” with respect to (e.g., there is/are no point(s) of reference nor is there a “higher” wall portion, and as such, it is not exactly clear as to what defines the lower wall portion of the housing)?]; [e.g., it is unclear as to what distinguishes the claimed lower wall portion from the anti-rotation feature, since both of the aforementioned limitations are merely provided as being formed with (or as part of) the housing and near the scallop (e.g., is the anti-rotation feature not also a lower wall portion, and/or what distinguishes the lower wall portion from the anti-rotation feature?)].
Regarding claims 5 and 12, the claims provide for “a portion of the scallop”. The claims are rendered indefinite such that it is not clear as to what distinguishes the aforementioned portion of the scallop from the scallop itself [e.g., what exactly defines the portion of the scallop with respect to the overall scallop?].
Additionally, claim 12 recites “the first groove”. There is insufficient antecedent basis for this limitation in the claim [e.g., there is no preceding limitation clearly establishing “a first groove”].
Regarding claims 6 and 13, the claims provide for “a portion of the scallop”. The claims are rendered indefinite such that it is not clear as to what distinguishes the aforementioned portion of the scallop from the overall scallop itself, and it is also not clear as to what distinguishes the aforementioned portion of the scallop per claim 6 from the portion of the scallop per the dependent claim 5
e.g., is there one (or are there multiple) distinct portions of the scallop being established?]; [e.g., the term “adjacent” offers little to no clarity in terms of making it clear as to how the respective ends of the first groove are configured with respect to the scallop].
Additionally, claim 13 is also unclear such that claim 13 depends from claim 11 (not claim 12), thereby making it unclear as to whether or not there is supposed to be a first end of the first groove [e.g., claim 13 provides for a second end of the first groove, yet there is no preceding limitation providing for a first end of the first groove].
Lastly, claim 13 recites “the first groove”. There is insufficient antecedent basis for this limitation in the claim [e.g., there is no preceding limitation clearly establishing “a first groove”].
Regarding claim 7, the claim provides that a portion of the scallop is integrally formed as part of the housing and that a portion of the scallop is integrally formed as part of the adapter. The claim is rendered indefinite such that the configuration of the scallop and/or the scallop portions is/are unclear
[e.g., it is not clear as to whether or not one (or multiple) scallop portions is/are being referenced (a single portion of the scallop could be integrally formed with the housing and the adapter)]; [e.g., per the independent claim 1, the scallop is already provided as being integrally formed with the housing and the adapter, and as such, it is not clear as to what distinguishes the respective portions of the scallop from one another and/or from the overall scallop itself, since each of the aforementioned limitations concerning the scallop are merely provided as being integrally formed with the housing and/or the adapter].
Regarding claims 8 and 14, the claims provide for a casting process. The claims are rendered indefinite such that it is not clear as to whether or not the casting process is intended to be in reference to the molding process per the independent claim 1, or if the casting process is intended to be a process that is distinct from and/or subsequent to the molding process per the independent claim 1
[e.g., molding is a process of creating a cavity to be used to make castings, and casting is the act of pouring material into the cavity of the mold, and as such, each of the aforementioned processes could be viewed as a singular process (or two distinct processes)]; [e.g., it is not clear as to whether or not the claimed processes are intended to encompass one another to ultimately define a single process (that includes molding and casting), or if the claimed processes are intended to be distinct from one another (e.g., such that the scallop is being formed with the housing and the adapter twice via different processes)]; [e.g., how many times is the scallop being integrally formed with the housing and the adapter (or how many actual processes is the scallop being subjected to)?].
The aforementioned cause for uncertainty similarly (or additionally) applies to claim 14 such that it is not clear as to whether or not the casting process is intended to be the same as/encompassed by (or distinct from) the metal injection molding process per claim 9 (from which claim 14 depends).
Regarding claims 9 and 15, the claims provide for a metal injection molding process. The claims are rendered indefinite such that it is not clear as to whether or not the aforementioned metal injection molding process is intended to be distinct from (or in reference to) the molding process per the independent claim 1
[e.g., is the metal injection molding process a distinct molding process from the molding process per the independent claim 1, or is the metal injection molding process intended to further limit the molding process per the independent claim 1 (e.g., is the subject matter per claims 9 and 15 intended to convey that the molding process per the independent claim 1 is a metal injection molding process, or a molding process that is distinct from the molding process per the independent claim 1)?].

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 15 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 7, the claim provides that one or more portion(s) of the scallop is/are integrally formed as part of the housing and the adapter. The independent claim 1 already provides that the scallop is integrally formed with the 
Regarding claim 15, the claim provides that the scallop is integrally formed with the housing and the adapter during a metal injection molding process. The dependent claim 9 (from which claim 15 depends) already provides that the scallop is integrally formed with the housing and the adapter during a metal injection molding process, and as such, claim 15 is not further limiting the subject matter per claim 9.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9144936 (Weldon).
Regarding claim 1, Weldon (Figures 1-7) [emphasis on Fig. 7] teaches an apparatus, comprising:
a throttle control assembly (see Fig. 1 in conjunction with column 3, lines 21-28) [e.g., the apparatus when fitted within a throttle body], including:
a housing (12);
an adapter (16) [e.g., a device for connecting two parts of an apparatus] integrally formed [e.g., joined] with the housing (see Fig. 7);
an anti-rotation feature (52) integrally formed with the housing and the adapter (see Fig. 7 in conjunction with column 4, lines 21-34); and
a scallop (56), the scallop substantially surrounding the anti-rotation feature (see Fig. 7) [e.g., the scallop 56 is substantially surrounding the majority of the anti-rotation feature 52 just as the scallop 40 is substantially surrounding the majority of the anti-rotation feature 38 per applicant’s specification/drawings];
wherein the anti-rotation feature and the scallop are integrally formed with the housing and the adapter during a molding process (see Fig. 7 in conjunction with column 4, lines 21-34). Also see 112(b) rejection(s) above.
Regarding claim 2, Weldon (Figures 1-7) teaches a housing portion (52 and/or 54) being part of the adapter (see Fig. 6-7 in conjunction with column 4, lines 21-34); and
a central port [e.g., the space(s)/port(s) extending through the interior 49 of the housing];
see Fig. 6-7 in conjunction with column 4, lines 21-34).
Regarding claim 7, Weldon (Figures 1-7) teaches wherein a portion of the scallop is integrally formed as part of the housing, and a portion of the scallop is integrally formed as part of the adapter (see Fig. 7 in conjunction with column 4, lines 21-34) [e.g., the portion(s) of the scallop at the anti-rotation feature 52 are at least to some formed as part of the housing (e.g., when the interlock structure is created), and the portion(s) of the scallop are clearly formed as part of the adapter].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 11 and 14-15 are rejected under 35 U.S.C. 103 as being obvious over US 9144936 (Weldon) in view of US 20050017211 (Hannewald).
Regarding claims 8-9 and 14-15, Weldon teaches the invention as claimed and as discussed above. Weldon fails to explicitly teach wherein the scallop is integrally formed with the housing and the adaptor during a casting process (or a metal injection molding process).
see title, abstract), and wherein the provision of having the various parts of the throttle control assembly be formed during a casting process (or a metal injection molding process) is well-known in at least the general field(s) of endeavor concerning throttle control assemblies, throttle control assemblies for internal combustion engine intakes, etc. (see paragraphs [0011], [0019]), and to this extent, there would be no surprising result(s)/effect(s) yielded via utilizing a casting process (or a metal injection molding process) to form and/or integrate/join any of the various parts of the throttle control assembly
[e.g., one of ordinary skill in the art would have recognized the teachings per Hannewald in consideration that Weldon and Hannewald are each concerned with at least the same general field(s) of endeavor discussed above, and such that the provision of having the various parts of the throttle control assembly be formed in the manner claimed would be regarded as a routine design choice/consideration that would yield highly predictable results/effects].
Regarding claim 11, Weldon in view of Hannewald teaches the invention as claimed and as discussed above. Weldon (Figures 1-7) further teaches a housing portion (52 and/or 54) being part of the adapter (see Fig. 6-7 in conjunction with column 4, lines 21-34); and
a central port [e.g., the space(s)/port(s) extending through the interior 49 of the housing];
see Fig. 6-7 in conjunction with column 4, lines 21-34).

Allowable Subject Matter
Claim 10 (and consequently claims 12-13) would appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action
[note that the intent appears to be such that claims 12-13 were meant to depend from claim 10, and as such, have been regarded as if they already depend from claim 10].
Claim 3 (and consequently claims 4-6) would appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not anticipate nor fairly render obvious the combination(s) set forth in the aforementioned claims. In particular, the prior art does not teach a throttle control assembly that includes (or that is defined by) the respective grooves, rib portion disposed between the respective grooves, and the lower wall formed with respect to the respective grooves in combination with the other claim limitations (in particular the scallop and the anti-rotation feature).

However, Weldon fails to teach the respective grooves, rib portion disposed between the respective grooves, and the lower wall formed with respect to the respective grooves, the scallop, and the anti-rotation feature, and as such, the aforementioned apparatus appears to be both novel and inventive with respect to the particular way that the throttle control assembly is configured and/or with respect to how the anti-rotation feature(s)/scallop/grooves/rib/wall(s)/etc. of the throttle body is/are configured to secure and/or maintain alignment of the various parts of (and/or connected to) the throttle control assembly.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached on Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747